DETAILED ACTION
 This is in response to the applicant’s communication filed on 7/25/22, wherein:
Claims 1-4 are currently pending.    

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claims 1-4 are objected to because of the following informalities:  the preamble states, in pertinent part, “measure the monopoly excusive power of a patent” but should read, “measure the monopoly exclusive power of a patent.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
WITHDRAWN, in light of Applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 is directed to calculating patent power in order to measure the monopoly excusive power of a patent by digitizing the degree of attack implemented by a third party or a competitor and states, acquire a patent history data of a patent or a patent application, which includes one or more histories;  search for a combination of standard item names 10indicating legal procedures against the patent or the patent application implemented by a third party described in the acquired patent history data by pattern matching processing utilizing a preliminarily given pattern, and extracts an item content described in the patent history data correlated with a procedure date in accordance with the retrieved combination of standard item names;  15store the extracted item content and the date correlated with the retrieved combination of standard item names of the patent history data; store a cost table, in which a predetermined cost is correlated with a combination of item 20contents, correlated with the combination of standard item names of the patent history data indicating legal procedures against a patent or a patent application; store obsolescence functions obtained by the calculating of '1 - normal cumulative distribution' which uses an average term of how many years from filing date the patents become invalid, expired or abandoned, a standard deviation of how many years from filing date the patents become invalid, expired or abandoned, and a number of years from filing date of the patent, wherein the obsolescence functions are used as measures of the obsolescence of the technology of a patent or a patent application in each technical field; acquire cost with respect to each combination of item contents extracted according to the combination of standard item names of the patent history data of each patent or patent application by means of the cost table30non-, and calculate the post-obsolescence cost on a calculation reference date, by applying elapsed time from filing date to the obsolescence function, by means of the calculation reference date, the procedure date correlated with the combination of item contents, the filing date of the application, and the obsolescence function of the technical field of the application;  35totalize the calculated post-obsolescence costs regarding the patent; and output the totalized value as the patent power.

Step 1: The claims recite a method or an apparatus and therefore, fall into a statutory category.  Independent claims 2-4 are similar to claim 1.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of calculating patent power in order to measure the monopoly excusive power of a patent by digitizing the degree of attack implemented by a third party or a competitor and states, acquire a patent history data of a patent or a patent application, which includes one or more histories;  search for a combination of standard item names indicating legal procedures against the patent or the patent application implemented by a third party described in the acquired patent history data by pattern matching processing utilizing a preliminarily given pattern, and extracts an item content described in the patent history data correlated with a procedure date in accordance with the retrieved combination of standard item names;  store the extracted item content and the date correlated with the retrieved combination of standard item names of the patent history data; store a cost table, in which a predetermined cost is correlated with a combination of item contents, correlated with the combination of standard item names of the patent history data indicating legal procedures against a patent or a patent application; store obsolescence functions obtained by the calculating of '1 - normal cumulative distribution' which uses an average term of how many years from filing date the patents become invalid, expired or abandoned, a standard deviation of how many years from filing date the patents become invalid, expired or abandoned, and a number of years from filing date of the patent, wherein the obsolescence functions are used as measures of the obsolescence of the technology of a patent or a patent application in each technical field; acquire cost with respect to each combination of item contents extracted according to the combination of standard item names of the patent history data of each patent or patent application by means of the cost table, and calculate the post-obsolescence cost on a calculation reference date, by applying elapsed time from filing date to the obsolescence function, by means of the calculation reference date, the procedure date correlated with the combination of item contents, the filing date of the application, and the obsolescence function of the technical field of the application;  totalize the calculated post-obsolescence costs regarding the patent; and output the totalized value as the patent power are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a temporary memory,” “a non-volatile memory,” and “a central processing unit (CPU) connected to the temporary memory and the non-volatile memory”, nothing in the claim elements precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of calculating patent power and states, acquire a patent history data of a patent or a patent application, which includes one or more histories;  search for a combination of standard item names indicating legal procedures against the patent or the patent application implemented by a third party described in the acquired patent history data by pattern matching processing utilizing a preliminarily given pattern, and extracts an item content described in the patent history data correlated with a procedure date in accordance with the retrieved combination of standard item names;  store the extracted item content and the date correlated with the retrieved combination of standard item names of the patent history data; store a cost table, in which a predetermined cost is correlated with a combination of item contents, correlated with the combination of standard item names of the patent history data indicating legal procedures against a patent or a patent application; store obsolescence functions obtained by the calculating of '1 - normal cumulative distribution' which uses an average term of how many years from filing date the patents become invalid, expired or abandoned, a standard deviation of how many years from filing date the patents become invalid, expired or abandoned, and a number of years from filing date of the patent, wherein the obsolescence functions are used as measures of the obsolescence of the technology of a patent or a patent application in each technical field; acquire cost with respect to each combination of item contents extracted according to the combination of standard item names of the patent history data of each patent or patent application by means of the cost table, and calculate the post-obsolescence cost on a calculation reference date, by applying elapsed time from filing date to the obsolescence function, by means of the calculation reference date, the procedure date correlated with the combination of item contents, the filing date of the application, and the obsolescence function of the technical field of the application;  totalize the calculated post-obsolescence costs regarding the patent; and output the totalized value as the patent power are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Further, the limitations of calculating of '1 - normal cumulative distribution' which uses an average term of how many years from filing date the patents become invalid, expired or abandoned, a standard deviation of how many years from filing date the patents become invalid, expired or abandoned, and a number of years from filing date of the patent, wherein the obsolescence functions are used as measures of the obsolescence of the technology of a patent or a patent application in each technical field; acquire cost with respect to each combination of item contents extracted according to the combination of standard item names of the patent history data of each patent or patent application by means of the cost table, and calculate the post-obsolescence cost on a calculation reference date, by applying elapsed time from filing date to the obsolescence function, by means of the calculation reference date, the procedure date correlated with the combination of item contents, the filing date of the application, and the obsolescence function of the technical field of the application;  totalize the calculated post-obsolescence costs regarding the patent are processes that, under their broadest reasonable interpretation, are considered to be directed to mathematical concepts.  It is noted that the entirety of the claim is directed to outputting a value as “the patent power.”  Thus, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  At most, the claims include only generic computer hardware (claims 1 and 3 include multiple “computer readable storage device” references and claims 2 and 4 state in the preamble that the method is directed to “operating a computer”).  The computer hardware is recited at a high level of generality (i.e., as generic computer/storage devices) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “acquiring,” “storing,” and “outputting” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, when considered both individually, and as a whole, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the abstract claim limitations as identified above amounts to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “acquiring,” “storing,” and “outputting” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, identifying storing information in memory as WURC, as recognized by Versata, and identifying presenting data as WURC, as recognized by OIP Techs).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as a whole, is directed towards an abstract idea.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morris et al. (US 20050177527), in view of Del Vecchio et al. (US 20030036945), and further in view of Walpole, Ronald E. et al. “Probability and Statistics,” Prentice Hall, Inc., 1998 (hereinafter “Walpole”). 

Referring to claim 1:
Morris discloses a patent power calculation apparatus in order to measure the monopoly excusive power of a patent by digitizing the degree of attack implemented by the third party or competitor (Examiner notes that the preamble merely recites the purpose or intended use of the claims and therefore, receives little patentable weight – see MPEP 2111.02), comprising:  

a temporary memory configured to store a program and a plurality of data; a non-volatile memory configured to store a program and a plurality of data; a central processing unit (CPU), connected to the temporary memory and the non-volatile memory, configured to execute the program so as to {Morris [0050][0051] where Morris describes the invention as software which runs on a user’s desktop computer, which includes temporary memory (RAM, as stated in the Specification at [0083]), non-volatile memory, and a CPU}:

acquire a patent history data of a patent or a patent application, which includes one or more histories from the non-volatile memory (Morris [0007][0010] ...a management tool for a professional services firm for estimating the cost of a new matter, such as litigation and/or an employee tribunal, the tool being operable to identify or extract from a memory details of billed amounts for like, but completed matters... and where [0010] indicates that the system may be used by patent agents, for tracking patent matters, and …the details of the billed amounts may include fees that are payable to the Patent Office[0010]);  

search for a combination of standard item names indicating legal procedures against the patent or the patent application implemented by a third party described in the acquired patent history data by pattern matching processing utilizing a preliminarily given pattern, and extracts an item content described in the patent history data correlated with a procedure date in accordance with the retrieved combination of standard item names (Morris [0006]-[0010][0030][0032] ...the management tool 14 may be operable to receive a user input that is indicative of the type of matter that is of interest, and then search the table of billing information for that type of matter, and present a list of the identified matters to the user[0030] and Once the selected matter numbers are entered, the quoting module is operable to request or identify the billing data for those matter numbers...[0032] and where [0006]-[0010] indicate that the system of Morris may be used to estimate costs for litigation or other matters which are similar, but completed, and where “litigation” in a patent context is interpreted as "legal procedures against the patent or the patent application implemented by a third party”);  

store the extracted item content and the date correlated with the retrieved combination of standard item names of the patent history data in the temporary memory (Morris [0041] This provides an indication of the cost for a job as a function of time, again based on historical information derived from the firm's billing system. In order to do this, the management tool 14 needs to know the start and close date for each of the matters in the sample of like, completed matters and Examiner notes that the description of the standard item names as “patent history data” is merely descriptive, does not affect the steps of the method, or the structure of the system, and therefore, receives little patentable weight);  

store a cost table, in which a predetermined cost is correlated with a combination of item contents, correlated with the combination of standard item names of the patent history data indicating legal procedures against a patent or a patent application, in the non-volatile memory (Morris [0035]-[0036] where the table shows costs correlated with a combination of item contents which are correlated with the standard names (the type of matter from [0030]) and Examiner notes that the description of the standard item names as “patent history data” is merely descriptive, does not affect the steps of the method, or the structure of the system, and therefore, receives little patentable weight);  

acquire cost with respect to each combination of item contents extracted according to the combination of standard item names of the patent history data of each patent or patent application by means of the cost table stored in the non-volatile memory (Morris[0035]-[0036] where the table shows costs correlated with a combination of item contents which are correlated with the standard names (the type of matter from [0030])), and calculates the post-obsolescence costs on a calculation reference date ...by means of the calculation reference date, the procedure date correlated with the combination of item contents, the filing date of the application, and the end date ([0041]-[0048] This provides an indication of the cost for a job as a function of time, again based on historical information derived from the firm's billing system. In order to do this, the management tool 14 needs to know the start and close date for each of the matters in the sample of like, completed matters[0041] and This is done using an estimated duration for the live project, an estimated cost and live real-time billing data... Cost/time data for the live transaction can be presented graphically, preferably on the same page of a report as the historical data, as shown in FIG. 3...[0048] where the calculation reference date can be determined as any time period desired by the user that is shown in Fig. 3 (for example, at the 50% timetable mark, which corresponds to a date depending on the start date of the matter, and which is interpreted as the filing date, and the end date, which is determined by the estimated duration of the matter and Examiner notes that the description of the standard item names as “patent history data” is merely descriptive, does not affect the steps of the method, or the structure of the system, and therefore, receives little patentable weight);  

totalize the calculated post-obsolescence costs regarding the patent (Morris [0048] ...provides a means for tracking whether the total real cost for a live project is likely to exceed the estimated amount); and  

output the totalized value as the patent power (Morris [0050] These reports can be presented in any suitable format. FIG. 4 shows an example of such a report. This includes numerical data and a graphical representation of the time spread of work for a live job. In this particular example, it can be seen that the estimated cost of the job is £300,000 and by about half way into the estimated time for the project about 75 percent of the estimated costs have been incurred). 

Morris discloses a system for estimating costs incurred during litigation [0007].  Morris discloses where the calculations of cost are based, in part, on an estimated end date.  Morris does not disclose where the end date is determined by an obsolescence function of the technical field of the application; stores obsolescence functions... wherein the obsolescence functions are used as measures of the obsolescence of the technology of a patent or a patent application in each technical field; and calculates the post-obsolescence cost on a calculation reference date, by applying elapsed time from filing date to the obsolescence function.

However, Del Vecchio teaches a similar system for assessing patent values which uses information regarding lawsuits, or litigation [0067].  Del Vecchio teaches

where the end date is determined by an obsolescence function of the technical field of the application (Del Vecchio [0061] The graph demonstrates that after a given period of time, all of the patents in a given portfolio will expire... and where applicant indicates in [0030] that the obsolescence function predicts the rate at which patents expire); and

store obsolescence functions ...wherein the obsolescence functions are used as measures of the obsolescence of the technology of a patent or a patent application in each technical field (Del Vecchio [0061] and Fig. 5 The graph demonstrates that after a given period of time, all of the patents in a given portfolio will expire... where, when the patent expires, it is considered obsolete in the technology of the application in its field and further, as is stated in Applicant’s specification, patents generally expire 20 years from the filing date, and therefore, the Patent Years factor shown is a function based on elapsed years from the filing date); and

...calculating the post-obsolescence cost on a calculation reference date, by applying elapsed time from filing date to the obsolescence function... (Del Vecchio [0061] To assist in evaluation of the future value of a patent portfolio, an additional computational step may be employed…a plot may be developed where the Patent Years factor is plotted as a function of time[0061]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Morris to incorporate an obsolescence function as taught by Del Vecchio because this would provide a manner for generating data of us to market analysis (Del Vecchio [0067]), thus aiding the client by determining the relative commercial usefulness of a patent (Del Vecchio [0067]).

Morris, as modified by Del Vecchio, discloses a system for estimating costs incurred during litigation (Morris [0007]), and estimating patent values using litigation information (Del Vecchio [0067]) and an obsolescence function (Del Vecchio [0061] and Fig. 5).  Morris, as modified by Del Vecchio, does not disclose wherein the ...obsolescence functions are obtained by the calculating of ‘1- normal cumulative distribution’ which uses an average term of how many years from filing date the patents become invalid, expired or abandoned, a standard deviation of how many years from filing date the patents become invalid, expired or abandoned, and a number of years from filing date of the patent...

However, Walpole teaches wherein the ...obsolescence functions are obtained by the calculating of ‘1- normal cumulative distribution’ which uses an average term of how many years from filing date the patents become invalid, expired or abandoned, a standard deviation of how many years from filing date the patents become invalid, expired or abandoned, and a number of years from filing date of the patent... {Walpole 27-30, 55-57, and 145-148 where Walpole discusses how to calculate a cumulative distribution of any function, and then how to calculate the normal distribution function, which would be combined using mathematics to arrive at a normal cumulative distribution, which is calculated using the mean and standard deviation of the data and further, Walpole discuses on 27-30 that the sum of all probabilities is 1; in other words, in a situation such this, where the patent may be either valid or invalid, the sum of the probability that the patent is valid and the sum of the probability that the patent is invalid is one; therefore, in order to determine the probability that the patent is valid, one would subtract the probability that it is invalid (using the normal cumulative distribution), from 1}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Morris and Del Vecchio to incorporate calculating an obsolescence function as taught by Walpole because the normal distribution describes many phenomena that occur in nature, industry, and research (Walpole 145), thus aiding the user by determining a desired probability.

Referring to claim 2:
Claim 2 is rejected on the same basis as claim 1.

Referring to claim 3:
Claim 3 is rejected on the same basis as claim 1, except that the legal procedures against the patent or the patent application are implemented by a patent right holder or a patent applicant.  Morris teaches this in [0006]-[00010], Transactions for a specific work-type, lawyer, client or team could be used to meet any cost constraint[0008] and [0010] indicates that the billing details may include fees payable to the Patent Office, presumably for patent prosecution.  Further, the specific type of legal procedure is merely descriptive, does not affect the steps of the method, or the structure of the system, and therefore, receives little patentable weight.

Referring to claim 4:
Claim 4 is rejected on the same basis as claim 3.


Response to Arguments
1. Claim Rejections – 35 USC 112, second paragraph
WITHDRAWN, in light of Applicant’s amendments to the claims.

2. Claim Rejections – 35 USC 101
The Applicant argues that “newly amended claim 1 particularly clarifies that the present invention was invented in order to measure the monopoly excusive power of a patent by digitizing the degree of attack implemented by a third party or a competitor” and to “clarify collaborative and cooperative relationship between a CPU, a temporary memory, and a non-volatile memory” and as such, “newly amended claim 1 does not constitute an ‘abstract idea.’”  Remarks 8-9.  Examiner respectfully disagrees.  As is explained above, the preamble receives little patentable weight, as it is merely intended use.  Further, measuring the monopoly excusive power of a patent by digitizing the degree of attack implemented by a third party or a competitor is part of the abstract idea.  As to the relationships between the computer components, this is merely a recitation of generic computer components and does not impose any meaningful limitations on the abstract idea.  

As to Applicant’s assertion that the “Applicant believes the present invention is worth ‘significantly more,” this is unsupported attorney argument. Remarks 9.  Further, the inquiry is not what the patent is “worth”; it is whether the limitations of the claim provide significantly more than the abstract idea.  The Supreme Court has identified a number of considerations as relevant to the evaluation of whether the claimed additional elements amount to an inventive concept.  Limitations that the courts have found to qualify as "significantly more" than an abstract idea when recited in a claim with a judicial exception include: (i) improvements to the functioning of a computer, (ii) improvements to any other technology or technical field, (iii) applying the judicial exception with, or by use of, a particular machine, (iv) effecting a transformation or reduction of a particular article to a different state or thing, (v) adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016), and (vi) other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.  Applicant has not alleged any of these considerations apply, or provided evidence that the invention provides significantly more than the abstract idea.

Regarding the patent issued on the original Japanese patent application, Examiner notes that the US patent system is bound by different laws and the issuance of a Japanese patent (or a patent in any other country) does not affect the issuance of a US patent.

3. Claim Rejections – 35 USC 103
Applicant argues that Walpole does not provide disclose the specific application of the 1-normal cumulative distribution and/or the obsolescence function.  Remarks 10.  Examiner notes that the rejection based upon the combination of prior art.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as is stated above, it would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Morris and Del Vecchio to incorporate calculating an obsolescence function as taught by Walpole because the normal distribution describes many phenomena that occur in nature, industry, and research (Walpole 145), thus aiding the user by determining a desired probability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689